





Exhibit 10.12




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is dated as of April 2, 2012,
between Lear Corporation, a Delaware corporation (the "Company") and Thomas A.
DiDonato ("Executive").


WHEREAS, Executive has been appointed to the position of Senior Vice President -
Human Resources of the Company, effective April 2, 2012 (the "Effective Date");


WHEREAS, the Company desires to have the benefit of Executive's service and the
restrictive covenants contained herein; and


WHEREAS, in recognition of Executive's appointment to the position of Senior
Vice President - Human Resources of the Company, the parties desire to enter
into an employment agreement reflecting the terms of Executive's employment.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:


1.Term of Agreement. This Agreement shall commence on and as of the Effective
Date and continue until Executive's employment has terminated and the
obligations of the parties hereunder have terminated or expired or have been
satisfied in accordance with their terms, or if earlier, upon the execution of a
new employment agreement by the parties hereto (the "Term").


2.Terms of Employment. During the Term, Executive agrees to be a full-time
employee of the Company serving in the position of Senior Vice President - Human
Resources of the Company. Executive agrees to devote substantially all of his
working time and attention to the business and affairs of the Company, to
discharge the responsibilities associated with his position with the Company,
and to use his best efforts to perform faithfully and efficiently such
responsibilities. Nothing herein shall prohibit Executive from devoting his time
to civic and community activities, serving as a member of the Board of Directors
of other corporations that do not compete with the Company, or managing personal
investments, as long as the foregoing do not interfere with the performance of
Executive's duties hereunder or violate the terms of the Company's Code of
Business Conduct and Ethics, the Company's Corporate Governance Guidelines, or
other policies applicable to the Company's executives generally, as those
policies may be amended from time to time by the Company.


3.
Compensation.



As compensation for Executive's services under this Agreement, Executive shall
be entitled during the Term to receive an initial base salary the annualized
amount of which shall be $542,000, to be paid in accordance with existing
payroll practices forexecutives of the Company. Increases in Executive's base
salary, if any, shall be as approved by the Compensation Committee of the Board
of Directors (the "Board") of the Company. In addition, Executive shall be
eligible to receive an annual incentive compensation bonus ("Bonus") and awards
under the Company's 2009 Long-Term Stock Incentive Plan or successor plan (the
"LTSIP"), each to be approved from time to time by the Compensation Committee of
the Board.


(a)During the Term, Executive shall be eligible for participation in the
welfare, retirement and other benefit plans, practices, policies and programs,
as may be in effect from time to time, for senior executives





--------------------------------------------------------------------------------





of the Company generally.


(b)During the Term, Executive shall be eligible for prompt reimbursement for
business expenses reasonably incurred by Executive in accordance with the
Company's policies, as may be in effect from time to time, for its senior
executives generally.


4.
Termination of Employment.



(a)Notice. The employment relationship may be terminated by the Company with or
without Cause or for Incapacity, or by Executive with or without Good Reason,
all as defined below, by giving a Notice of Termination. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive's employment under the provision so
indicated. All notices under this Section 4(a) shall be
given in accordance with the requirements of Section 8.
(b)Incapacity. If the Company reasonably determines that Executive is unable at
any time to perform the duties of Executive's position because of a serious
illness, injury, impairment, or physical or mental condition and Executive is
not eligible for or has exhausted all leave to which Executive may be entitled
under the Family and Medical Leave Act ("FMLA") or, if more generous, other
applicable state or local law, the Company may terminate Executive's employment
for "Incapacity". In addition, at any time that Executive is on a leave of
absence, the Company may temporarily reassign the duties of Executive's position
to one or more other executives without creating a basis for Executive's Good
Reason resignation, provided that the Company restores such duties to Executive
upon Executive's return to work.


(c)Cause. Termination of Executive's employment for "Cause" shall mean
termination upon:


(i)an act of fraud, embezzlement or theft by Executive in connection with
Executive's duties or in the course of Executive's employment with the Company;
(ii)Executive's material breach of any provision of this Agreement, provided
that in those instances in which Executive's material breach is capable of being
cured, Executive has failed to cure within a thirty (30) day period after notice
from the Company;


(iii)an act or omission, which is (x) willful or grossly negligent, (y) contrary
to established policies or practices of the Company, and (z) materially harmful
to the business or reputation of the Company, or to the business of the
Company's customers or suppliers as such relate to the Company; or


(iv)
a plea of nolo contendere to, or conviction for, a felony.



(d)
Good Reason. For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following circumstances or events:



(i)any reduction by the Company in Executive's base salary or adverse change in
the manner of computing Executive's incentive compensation opportunity, as in
effect from time to time;


(ii)the failure by the Company to pay or provide to Executive any amounts of
base salary or earned incentive compensation or any benefits which are due,
owing and payable to Executive, or to pay to Executive any portion of an
installment of deferred compensation due under any deferred compensation program
of the Company;


(iii)
the failure by the Company to continue to provide Executive with benefits
substantially similar in the aggregate to the Company's life insurance, medical,
dental, health, accident or disability plans in which Executive is participating
at the date of this Agreement;



(iv)except on a temporary basis as described in Section 4(b), a material adverse
change in





--------------------------------------------------------------------------------





Executive's responsibilities, position, reporting relationships, authority or
duties. For purposes of clarification, Executive agrees that it will not be a
material adverse change for the Company to reassign Executive to a position with
at least substantially similar responsibilities and authority;


(v)the transfer of Executive's principal place of employment to a location fifty
(50) or more miles from its location immediately preceding the transfer; or


(vi)without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company.


Notwithstanding anything else herein, Good Reason shall not exist if, with
regard to the circumstances or events relied upon in Executive's Notice of
Termination: (x) Executive


failed to provide a Notice of Termination to the Company within sixty (60) days
of the date Executive knew or should have known of such circumstances or events,
(y) the circumstances or events are fully corrected by the Company prior to the
Date of Termination, or (z) Executive gives Executive's express written consent
to the circumstances or events.


(e)
Date of Termination. "Date of Termination" shall mean:



(i)if Executive's employment is terminated by reason of Executive's death, the
date of Executive's death;


(ii)if Executive's employment is terminated by the Company for any reason other
than because of Executive's death, the date specified in the Notice of
Termination (which shall not be prior to the date of the notice);


(iii)if Executive's employment is terminated by Executive for any reason, the
Date of Termination shall be not less than thirty (30) nor more than sixty (60)
days from the date such Notice of Termination is given, or such earlier date
after the date such Notice of Termination is given as may be identified by the
Company.


Unless the Company instructs Executive not to do so, Executive shall continue to
perform services as provided in this Agreement through the Date of Termination.


(f)     Employee Benefits. A termination by the Company pursuant to Section 4(c)
hereof or by Executive pursuant to Section 4(d) hereof shall not affect any
rights which Executive may have pursuant to any other agreement, policy, plan,
program. or arrangement of the Company providing employee benefits, which rights
shall be governed by the terms thereof and by Section 5; provided, however, that
if Executive shall have received or shall be receiving benefits under Section
5(b) hereof, Executive shall not be entitled to receive benefits under any other
policy, plan, program or arrangement of the Company providing severance
compensation to which Executive would otherwise he entitled.


5.Compensation Upon Termination.    Upon Executive's termination of employment,
Executive shall receive:


(a)If Executive's employment shall be terminated by the Company for Incapacity
or for Cause, by Executive without Good Reason, or upon Executive's death, the
Company shall pay to Executive (or, in the event of Executive's death, to
Executive's beneficiary or estate), when the same would otherwise have been due,
the base salary and any other accrued amounts then payable through the Date of
Termination and shall have no further obligations under this Agreement, other
than as set forth in Section 5(c) hereof, as applicable.


(b)If Executive's employment shall be terminated (a) by the Company, except for
a termination by the Company for Cause or Incapacity (or due to Executive's
death), or (b) by Executive for Good Reason, then





--------------------------------------------------------------------------------





Executive shall be entitled to the benefits provided below, in addition to the
benefits provided in Section 5(c) hereof, as applicable:


(i)The Company shall pay Executive Executive's full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given
(or, if greater, at the rate in effect at any time within 90 days prior to the
time Notice of Termination is given), plus all other amounts to which Executive
is entitled under any compensation or benefit plans of the Company, including,
without limitation, any accrued amounts under any retention or incentive plan,
and including incentive compensation prorated for any applicable measurement
period occurring prior to the Date of Termination, at the time such payments are
due, except as otherwise provided below.


(ii)
an amount (the "Severance Payment") equal to two (2) times the sum of:



(A)the greater of (I) Executive's annual base salary rate in effect as of the
Effective Date or (II) Executive's annual base salary rate in effect as of the
Date of Termination; and


(B)the greater of (I) Executive's annual incentive Bonus target amount in effect
as of the Effective Date or (II) Executive's annual incentive Bonus target
amount in effect as of the Date of Termination.


The Severance Payment will be paid over the two-year period beginning on the
Date of Termination (the "Severance Period'') in twenty-four (24) equal semi­
monthly installments.


(iii)The Company shall arrange to provide to Executive, Executive's dependents,
and beneficiaries, for the Severance Period, benefits provided under any
"welfare benefit plan" of the Company (as the term "welfare benefit plan" is
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended) ("Welfare Benefits"). If and to the extent that any such Welfare
Benefits shall not or cannot be paid or provided under any policy, plan, program
or arrangement of the Company (A) solely due to the fact that Executive is no
longer an officer or employee of the Company or (B) as a result of the amendment
or termination of any plan providing for Welfare Benefits, the Company shall
then itself pay or provide for the payment of such Welfare Benefits to
Executive, Executive's dependents and beneficiaries. Without otherwise limiting
the purposes or effect of the no mitigation obligation in Section 5(f) hereof,
Welfare Benefits payable to Executive (including Executive's dependents and
beneficiaries) pursuant to this Section 5(b)(iii) shall be reduced to the extent
comparable welfare benefits are actually received by Executive (including
Executive's dependents and beneficiaries) from another employer during such
period, and any such benefits actually received by Executive shall be reported
by Executive to the Company.


Executive's right to receive the Severance Payment and Welfare Benefits under
this Section 5(b) (collectively, the "Severance Benefits") is conditioned upon
the Executive's execution of a general release agreement (a "Release") in form
and substance reasonably acceptable to the Company in connection with
Executive's termination of employment. Such Severance Benefits shall be payable
only if Executive executes and delivers a Release (and any revocation period
expires) no later than forty-five (45) calendar days after the Executive's
termination of employment. Such amounts shall not become payable until
forty-five (45) calendar days after the termination of employment, regardless of
when the Release is returned to the Company.


(c)If Executive's employment shall be terminated by the Company for Incapacity
or for any reason other than Cause, by Executive for Good Reason, or upon
Executive's death, (i) any unvested awards under the LTSIP held by Executive
that vest based on the passage of time shall immediately vest in their entirety
upon such termination, and (ii) with respect to unvested awards under the LTSIP
held by Executive that vest based on the achievement of performance criteria,
Executive shall be entitled to receive a pro rata portion (based on the number
of full calendar months in the performance period prior to such termination) of
the amount Executive would have been entitled to receive under such awards (and
at the same time) had he remained employed until





--------------------------------------------------------------------------------





the last day of the applicable performance period.


(d)The Company may not set-off or counterclaim losses, fines or damages in
respect of any claim, debt or obligation against any payment to or benefit for
Executive provided for in this Agreement.


(e)Without limiting Executive's rights at law or in equity, if the Company fails
to make any payment or provide any benefit required to be made or provided
hereunder within thirty (30) days of the date it is due, the Company will pay
interest on the amount or value thereof at an annualized rate of interest equal
to the "prime rate" as quoted from time to time during the relevant period in
The Wall Street Journal, plus three percent. Such interest will be payable as it
accrues on demand. Any change in such prime rate will be effective on and as of
the date of such change.


(f)The Company acknowledges that its severance pay plans and policies applicable
in general to its salaried employees do not provide for mitigation, offset or
reduction of any severance payment received thereunder. Accordingly, the parties
hereto expressly agree that the payment of the severance compensation by the
Company to Executive in accordance with the terms of this Agreement shall be
liquidated damages and that Executive shall not be required to mitigate the
amount of any payment provided for in
this Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of Executive
hereunder or otherwise, except as expressly provided in this Section 5.


6.
Travel. Executive shall be required to travel to the extent reasonably necessary
for the performance of Executive's responsibilities under this Agreement.



7.Successors; Binding Agreement. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place, and will assign its rights and obligations hereunder to such successor.
Failure of the Company to make such an assignment and to obtain such assumption
and agreement prior to the effectiveness of any such succession, unless
Executive agrees otherwise in writing with the Company or the successor, shall
entitle Executive to compensation from the Company in the same amount and on the
same terms as Executive would be entitled to hereunder if Executive terminates
Executive's employment for Good Reason and the date on which any such succession
becomes effective shall be deemed Executive's Date of Termination. As used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. This Agreement shall
inure to the benefit of and be enforceable by Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees
and/or legatees. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in this Section 7. Without limiting the generality of the foregoing,
Executive's right to receive payments hereunder shall not be assignable or
transferable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Executive's will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 7, the Company shall have no liability to pay to the purported
assignee or transferee any amount so attempted to be assigned or transferred.
The Company and Executive recognize that each party will have no adequate remedy
at law for any material breach by the other of any of the agreements contained
herein and, in the event of any such breach, the Company and Executive hereby
agree and consent that the other shall be entitled to a decree of specific
performance, mandamus or other appropriate remedy to enforce performance of this
Agreement.


8.Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing, and shall be
deemed to have been duly given when delivered by hand, or mailed by United
States certified mail, return receipt requested, postage prepaid, or sent by
Federal Express or similar overnight courier service, addressed to the
respective addresses set forth on the signature page of this Agreement, or sent
by facsimile with confirmation of receipt to the respective facsimile numbers
set forth on the signature page of this Agreement, provided that all notices to
the Company shall be directed to the attention of the





--------------------------------------------------------------------------------





Secretary of the Company (or, if Executive is the Secretary at the time such
notice is to be given, to the Chairman of the Company's Board of Directors), or
to such other address or facsimile number as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address or facsimile number shall be effective only upon receipt.


9.
Noncompetition.



(a)From the Effective Date until the Date of Termination, Executive agrees not
to engage in any Competitive Activity. For purposes of this Agreement, the term
"Competitive Activity" shall mean Executive's participation as an employee or
consultant, without the written consent of the Board or any authorized committee
thereof, in the management of any business enterprise anywhere in the world if
such enterprise is a "Significant Customer" of any product or service of the
Company or engages in competition with any product or service of the Company
(including without limitation any enterprise that is a supplier to an original
equipment automotive vehicle manufacturer) or is planning to engage in such
competition. For purposes of this Agreement, the term "Significant Customer"
shall mean any customer who represents in excess of 5% of the Company's sales in
any of the three calendar years prior to the date of determination. "Competitive
Activity" shall not include the mere ownership of, and exercise of rights
appurtenant to, securities of a publicly-traded company representing 5% or less
of the total voting power and 5% or less of the total value of such an
enterprise. Executive agrees that the Company is a global business and that it
is appropriate for this Section 9 to apply to Competitive Activity conducted
anywhere in the world.


(b)
Executive agrees not to engage directly or indirectly in any Competitive
Activity

(i) until one (1) year after the Date of Termination if Executive is terminated
by the Company for Cause, or Executive terminates Executive's employment for
other than Good Reason, or (ii) until two (2) years after the Date of
Termination in all other circumstances.


(c)Executive shall not directly or indirectly, either on Executive's own account
or with or for anyone else, solicit or attempt to solicit any of the Company's
customers, solicit or attempt to solicit for any business endeavor or hire or
attempt to hire any employee of the Company, or otherwise divert or attempt to
divert from the Company any business whatsoever or interfere with any business
relationship between the Company and any other person, (i) until one (1) year
after the Date of Termination if Executive is terminated by the Company for
Cause, or Executive terminates Executive's employment for other than Good
Reason, or (ii) until two (2) years after the Date of Termination in all other
circumstances.


(d)Executive acknowledges and agrees that damages in the event of a breach or
threatened breach of the covenants in this Section 9 will be difficult to
determine and will not afford a full and adequate remedy, and therefore agrees
that the Company, in addition to seeking actual damages pursuant to Section 9
hereof, may seek specific enforcement of
the covenant not to compete in any court of competent jurisdiction, including,
without limitation, by the issuance of a temporary or permanent injunction,
without the necessity of a bond. Executive and the Company agree that the
provisions of this covenant not to compete are reasonable. However, should any
court or arbitrator determine that any provision of this covenant not to compete
is unreasonable, either in period of time, geographical area, or otherwise, the
parties agree that this covenant not to compete should be interpreted and
enforced to the maximum extent which such court or arbitrator deems
reasonable.    ·


10.
Confidentiality and Cooperation.



(a)Executive shall not knowingly use, disclose or reveal to any unauthorized
person, at any time after the Effective Date, any trade secret or other
confidential information relating to the Company or any of its affiliates, or
any of their respective businesses or principals, such as, without limitation,
dealers' or distributor's lists, information regarding personnel and
manufacturing processes, marketing and sales plans, pricing or cost information,
and all other such information; and Executive confirms that such information is
the exclusive property of the Company and its affiliates. Upon termination of
Executive's employment,





--------------------------------------------------------------------------------





Executive agrees to return to the Company on demand by the Company all
memoranda, books, papers, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company and its
affiliates, whether made by Executive or otherwise in Executive's possession.


(b)Any design, engineering methods, techniques, discoveries, inventions (whether
patentable or not), formulae, formulations, technical and product
specifications, bill of materials, equipment descriptions, plans, layouts,
drawings, computer programs, assembly, quality control, installation and
operating procedures, operating manuals, strategic, technical or marketing
information, designs, data, secret knowledge, know-how and all other information
of a confidential nature prepared or produced during the period of Executive's
employment and which. ideas, processes, and other materials or information
relate to any of the businesses of the Company, shall be owned by the Company
and its affiliates whether or not Executive should in fact execute an assignment
thereof or other instrument or document which may be reasonably necessary to
protect and secure such rights to the Company.


(c)Following the termination of Executive's employment, Executive agrees to make
himself reasonably available to the Company to respond to periodic requests for
information relating to the Company or Executive's employment which may be
within Executive's knowledge. Executive further agrees to cooperate fully with
the Company in connection with any and all existing or future depositions,
litigation, or investigations brought by or against the Company, any entity
related to the Company, or any of its (their) agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which and to
the extent the Company deems Executive's cooperation necessary. In the event
that Executive is subpoenaed in connection with any litigation or


investigation, Executive will immediately notify the Company. Executive shall
not receive any additional compensation, other than reimbursement for reasonable
costs and expenses incurred by Executive, in complying with the terms of this
Section 10(c).


11.
Arbitration.



(a)Except as contemplated by Section 9(d) or Section 11(c) hereof, any dispute
or controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties to this Agreement and their respective advisors
and representatives shall be settled exclusively by arbitration in Southfield,
Michigan, before one arbitrator of exemplary qualifications and stature, who
shall be selected jointly by an individual to be designated by the Company and
an individual to be selected by Executive, or if such two individuals cannot
agree on the selection of the arbitrator, who shall be selected pursuant to the
procedures of the American Arbitration Association, and such arbitration shall
be conducted in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect.


(b)The parties agree to use their best efforts to cause (i) the two individuals
set forth in the preceding Section 1l(a), or, if applicable, the American
Arbitration Association, to appoint the arbitrator within thirty (30) days of
the date that a party hereto notifies the other party that a dispute or
controversy exists that necessitates the appointment of an arbitrator, and (ii)
any arbitration hearing to be held within thirty (30) days of the date of
selection of the arbitrator, and, as a condition to his or her selection, such
arbitrator must consent to be available for a hearing, at such time.


(c)Judgment may be entered on the arbitrator's award in any court having
jurisdiction, provided that Executive shall be entitled to seek specific
performance of Executive's right to be paid and to participate in benefit
programs during the pendency of any dispute or controversy arising under or in
connection with this Agreement. The Company and Executive hereby agree that the
arbitrator shall be empowered to enter an equitable decree mandating specific
performance of the terms of this Agreement. If any dispute under this Section 11
shall be pending, Executive shall continue to receive at a minimum the base
salary which Executive was receiving immediately prior to the act or omission
which forms the basis for the dispute. At the close of the arbitration, such
continued base salary payments may be offset against any damages awarded to
Executive or may be recovered from Executive if it is determined that Executive
was not entitled to the





--------------------------------------------------------------------------------





continued payment of base salary under the other provisions of this Agreement.


12.Modifications. No provision of this Agreement may be modified, amended,
waived or discharged unless such modification, amendment, waiver or discharge is
agreed to in writing and signed by both Executive and such officer of the
Company as may be specifically designated by the Board.


13.No Implied Waivers. Failure of either party at any time to require
performance by the other party of any provision hereof shall in no way affect
the full right to require such performance at any time thereafter. Waiver by
either party of a breach of any obligation hereunder shall not constitute a
waiver of any succeeding breach of the same obligation. Failure of either party
to exercise any of its rights provided herein shall not constitute a waiver of
such right.


14.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Michigan without
giving effect to any conflicts of laws rules.


15.Payments Net of Taxes. Any payments provided for herein which are subject to
Federal, State, local or other governmental tax or other withholding
requirements or obligations, shall have such amounts withheld prior to payment,
and the Company shall be considered to have fully satisfied its obligation
hereunder by making such payments to Executive net of and after deduction for
all applicable withholding obligations.


16.Capacity of Parties. The parties hereto warrant that they have the capacity
and authority to execute this Agreement.


17.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not, at the option of the party for whose benefit such provision
was intended, affect the validity or enforceability of any other provision of
the Agreement, which shall remain in full force and effect.


18.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


19.
Entire Agreement. On and after the Effective Date, this Agreement shall contain
the entire agreement by the parties with respect to the matters covered herein
and supersedes any prior agreement, condition, practice, custom, usage and
obligation with respect to such matters insofar as any such prior agreement,
condition, practice, custom, usage or obligation might have given rise to any
enforceable right. No agreements, understandings or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.



20.Legal Fees and Expenses. It is the intent of the Company that Executive not
be required to incur the expenses associated with the enforcement of Executive's
rights under this Agreement by litigation or other legal action because the cost
and expense thereof would substantially detract from the benefits intended to be
extended to Executive hereunder. Accordingly, the Company shall pay or cause to
be paid and be solely responsible for any and all reasonable attorneys' and
related fees and expenses incurred by Executive (i) as a result of the Company's
failure to perform this Agreement or any provision hereof or (ii) as a result of
the
Company unreasonably or maliciously contesting the validity or enforceability of
this Agreement or any provision hereof as aforesaid.


21.Code Section 409A. Notwithstanding anything to the contrary in Section 5
hereof, and to the maximum extent permitted by law, this Agreement shall be
interpreted in such a manner that all payments of Severance Benefits to
Executive under this Agreement are either exempt from, or comply with, Section
409A of the Internal Revenue Code of 1986, as amended (the "Code'), and the
regulations and other interpretive guidance issued thereunder (collectively,
"Section 409A"), including without limitation any such regulations or other
guidance that may be issued after the Effective Date. For purposes of Section
409A, the right to a series of installment payments under this Agreement shall
be. treated as a right to a series of separate payments.





--------------------------------------------------------------------------------





The "Lear Corporation Code Section 409A Policies and Procedures" as in effect on
the Effective Date are hereby incorporated by reference in this Agreement as if
set forth herein, and shall supersede any conflicting provisions of this
Agreement.


22.
No Excise Tax Gross-Up; Possible Reduction of Payments.



(a)If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of Executive for the excise tax imposed by Section 4999 of the
Code, as amended from time to time, or any successor provision (the "Excise
Tax"), then the amount or benefits payable to Executive (the total value of such
amounts or benefits, the "Payments") shall be reduced by the Company to the
extent necessary so that no portion of the Payments to Executive is subject to
the Excise Tax; provided, however, such reduction shall be made only if it
results in the Executive retaining a greater amount of Payments on an after-tax
basis (taking into account the Excise Tax and applicable federal, state, and
local income and payroll taxes). In the event Payments are required to be
reduced pursuant to this Section 22(a), they shall be reduced in the following
order of priority in a manner consistent with Section 409A: (i) first from cash
compensation, (ii) next from equity compensation, then
(iii) pro-rata among all remaining Payments and benefits.


(b)The independent public accounting firm serving as the Company's auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the "Accountants") shall make in writing in good
faith all calculations and determinations under this Section 22, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 22, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such
information and documents as the Accountants and each other may reasonably
request to make the calculations and determinations under this Section 22. The
Company shall bear all costs the Accountants incur in connection with any
calculations contemplated hereby.






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year fast above written.




LEAR CORPORATION


By: /s/ Matthew Simoncini    
Name: Matthew Simoncini    
Title: President and CEO    




EXECUTIVE


/s/ Thomas A DiDonato        
Thomas A. DiDonato



